Tortoise Capital Resources Releases Fiscal 2007 Second Quarter Financial Results FOR IMMEDIATE RELEASE OVERLAND PARK, Kan.– July 13, 2007 – Tortoise Capital Resources Corp. (NYSE: TTO) today announced its financial results for the second quarter ended May 31, 2007, in its Form 10-Q filed today. Highlights for the Quarter · Completed four investments totaling $23.0 million · Net Unrealized Appreciation of $4.2 million (Net of Deferred Tax) · Net Assets of $124.1 million or $14.05per share · No portfolio turnover Portfolio and Investment Activity As of May 31, 2007, Tortoise Capital Resources’ investment portfolio (excluding short-term investments) totaled $102.8million, including equity investments of $94.0 million and debt investments of $8.8 million. Recent Developments In June 2007, the company completed the full investment of its initial public offering proceeds with four additional investments totaling $29.5 million. The portfolio represents a strategic mix of 17 percent upstream investments, 59 percent midstream investments, 7 percent downstream and 17 percent in aggregates and coal.Percentages are based on fair market values as of May 31, 2007, except for investments made after May 31, 2007, which are valued at cost. In June 2007, the company made four new investments: · $10.0 million follow-on investment in High Sierra Energy, L.P. common units to support the company’s organic growth projects and selective acquisitions. · $10.0 million in common units of International Resource Partners, L.P. supporting the company's initial acquisition of surface and underground coal mine operations in southern West Virginia.Initial assets include metallurgical and steam coal reserves, a coal washing and preparation plant, rail load-out facilities and a sales and marketing subsidiary. · $7.5 million in a direct placement in EV Energy Partners, L.P.’s (Nasdaq: EVEP) common units. EVEP has stated that the proceeds will be used to repay their borrowings under a revolving credit facility used to finance a previously completed acquisition of Monroe field properties in Louisiana. In addition, EVEP stated that the proceeds will fund a portion of its $100 million acquisition of oil and natural gas properties in Central and East Texas. · $2.0 million follow-on investment in subordinated debt of Mowood, LLC to finance the purchase of equipment for landfill gas-to-energy projects in Oklahomaand Florida. “We continue to see strong deal flow as reflected by our investment pace and pipeline,” said Ed Russell, Tortoise Capital Resources’ President. “We believe our platform will continue to provide us with the opportunity to select long-term accretive investments for our stockholders.” Dividends On June 1, 2007, we paid a quarterly dividend to our stockholders of record as of May 24, 2007, of $0.16 per common share.The company anticipates its next quarterly distribution will be paid on or about Sept. 1, 2007. About Tortoise Capital Resources Corp. Tortoise Capital Resources invests primarily in privately-held and micro-cap public companies operating in the midstream and downstream segments, and to a lesser extent the upstream segments of the U.S. energy infrastructure sector. Tortoise Capital Resources seeks to provide stockholdersa high level of total return, with an emphasis on dividends and dividend growth. About Tortoise Capital Advisors, LLC Tortoise Capital Advisors, LLC, the adviser to Tortoise Capital Resources Corp., is a pioneer in the capital markets for master limited partnership (MLP) investment companies and a leader in closed-end funds and separately managed accounts focused on MLPs in the energy infrastructure sector. As of June 30, 2007, the adviser had approximately $3.0 billion of energy infrastructure investment assets under management. SafeHarbor Statement This press release shall not constitute an offer to sell or a solicitation to buy, nor shall there be any sale of these securities in any state or jurisdiction in which such offer or solicitation or sale would be unlawful prior to registration or qualification under the laws of such state or jurisdiction. Tortoise Capital Resources Corporation STATEMENTS OF ASSETS & LIABILITIES May 31, 2007 November 30, 2006 (Unaudited) Assets Investments at value, non-affiliated (cost $53,074,126 and $21,867,831, respectively) $ 60,929,415 $ 22,196,689 Investments at value, affiliated (cost $48,753,776 and $14,828,825, respectively) 50,701,156 14,828,825 Investments at value, control (cost $18,800,000 and $5,550,000, respectively) 18,973,954 5,550,000 Total investments (cost $120,627,902 and $42,246,656, respectively) 130,604,525 42,575,514 Dividends receivable 124,586 24,262 Interest receivable from control investments 61,859 43,983 Other receivable from affiliate - 44,487 Prepaid expenses and other assets 109,863 244,766 Total assets 130,900,833 42,933,012 Liabilities Management fees payable to Adviser 468,000 112,765 Accrued capital gain incentive fees payable to Adviser (Note 4) 1,496,494 - Dividend payable on common shares 1,414,035 - Accrued expenses and other liabilities 143,289 155,303 Current tax liability 67,786 86,386 Deferred tax liability 3,174,261 250,156 Total liabilities 6,763,865 604,610 Net assets applicable to common stockholders $ 124,136,968 $ 42,328,402 Net Assets Applicable to Common Stockholders Consist of Warrants, no par value; 948,005 issued and outstanding at May 31, 2007 and 772,124 issued and outstanding at November 30, 2006 (5,000,000 authorized) $ 1,374,147 $ 1,104,137 Capital stock, $0.001 par value; 8,837,721 shares issued and outstanding at May 31, 2007 and 3,088,596 issued and outstanding at November 30, 2006 (100,000,000 shares authorized) 8,838 3,089 Additional paid-in capital 118,662,119 41,018,413 Accumulated net investment loss, net of deferred tax benefit (2,101,017 ) - Accumulated realized gain (loss), net of deferred tax expense 7,595 (906 ) Net unrealized appreciation of investments, net of deferred tax expense 6,185,286 203,669 Net assets applicable to common stockholders $ 124,136,968 $ 42,328,402 Net Asset Value per common share outstanding (net assets applicable to common shares, divided by common shares outstanding) $ 14.05 $ 13.70 Tortoise Capital Resources Corporation STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the three months ended For the six months ended Period from December 8, 2005 (1) through May 31, 2007 May 31, 2006 May 31, 2007 May 31, 2006 Investment Income Distributions received from investments Non-affiliated investments $ 347,442 $ - $ 695,872 $ - Affiliated investments 1,078,025 - 1,333,282 - Total distributions received from investments 1,425,467 2,029,154 Less return of capital on distributions Non-affiliated investments (602,896 ) - (889,148 ) - Affiliated investments (881,245 ) - (1,075,050 ) - Net distributions from investments (58,674 ) - 64,956 - Dividends from money market mutual funds 442,126 347,496 581,659 751,001 Interest income from control investments 162,404 - 290,876 - Total Investment Income 545,856 347,496 937,491 751,001 Expenses Base management fees 468,012 169,367 848,079 306,163 Capital gain incentive fees (Note 4) 1,008,867 - 1,496,494 - Professional fees 157,467 44,201 214,848 83,597 Directors' fees 25,205 23,129 48,373 43,743 Administrator fees 20,063 (6,844 ) 30,736 - Reports to stockholders 11,847 2,067 16,305 15,810 Fund accounting fees 8,428 6,599 14,277 12,409 Stock transfer agent fees 3,680 7,260 7,280 10,009 Custodian fees and expenses 2,545 1,610 5,145 3,438 Registration fees 6,395 - 8,063 - Other expenses 11,454 3,908 17,992 10,849 Total Expenses before Interest Expense, Preferred Stock Dividends and Loss on Redemption of Preferred Stock 1,723,963 251,297 2,707,592 486,018 Interest expense (5,771 ) - 117,710 - Preferred stock dividends - - 228,750 - Loss on redemption of preferred stock (33,346 ) - 731,713 - Total Interest Expense, Preferred Stock Dividends and Loss on Redemption of Preferred Stock (39,117 ) - 1,078,173 - Total Expenses 1,684,846 251,297 3,785,765 486,018 Net Investment Income (Loss), before Income Taxes (1,138,990 ) 96,199 (2,848,274 ) 264,983 Current tax expense - (34,855 ) - (95,955 ) Deferred tax benefit 432,817 - 747,257 - Total tax benefit (expense) 432,817 (34,855 ) 747,257 (95,955 ) Net Investment Income (Loss) (706,173 ) 61,344 (2,101,017 ) 169,028 Realized and Unrealized Gain on Investments Net realized gain on investments, before deferred tax expense 13,712 - 13,712 - Deferred tax expense (5,211 ) - (5,211 ) - Net Realized Gain on Investments 8,501 - 8,501 - Net unrealized appreciation of non-affiliated investments 5,179,360 - 7,507,863 - Net unrealized appreciation of affiliated investments 1,505,983 - 1,965,951 - Net unrealized appreciation of control investments 40,435 - 173,954 - Net unrealized appreciation, before deferred tax expense 6,725,778 - 9,647,768 - Deferred tax expense (2,555,796 ) - (3,666,151 ) - Net Unrealized Appreciation of Investments 4,169,982 - 5,981,617 - Net Realized and Unrealized Gain on Investments 4,178,483 - 5,990,118 - Net Increase in Net Assets Applicable to Common Stockholders Resulting from Operations $ 3,472,310 $ 61,344 $ 3,889,101 $ 169,028 Net Increase in Net Assets Applicable to Common Stockholders: Resulting from Operations Per Common Share Basic $ 0.39 $ 0.02 $ 0.58 $ 0.05 Diluted $ 0.35 $ 0.02 $ 0.51 $ 0.05 Weighted Average Shares of Common Stock Outstanding: Basic 8,830,580 3,088,596 6,653,445 3,088,596 Diluted 9,785,726 3,088,596 7,587,209 3,088,596 (1) Commencement of Operations.
